DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The use of the terms Tensorflow and Keras, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade names Tensorflow.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name are used to identify/describe a software library for machine learning and artificial intelligence and, accordingly, the identification/description is indefinite.
Claim 13 contains the trademark/trade names Keras.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name are used to identify/describe a software library that provides a Python interface for artificial neural networks and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robertson (US 10757861 B2)

Regarding claim 11, Robertson discloses a fruit and vegetable picking method based on machine vision, comprising: 
acquiring a fruit image of a fruit or a vegetable to be picked (with camera 102, col. 4 lines 63-65), calling a pre-trained neural network model to identify the fruit image (col. 13 lines 30-33), and determining a type of the fruit or the vegetable to be picked (col 4 lines 63-64, a computer vision system determines if a fruit is a target fruit); 
acquiring the type of the fruit or the vegetable to be picked, and determining a cuttable area on a fruit stalk of the fruit or the vegetable to be picked according to the type of the fruit or the vegetable, before locating a cutting point (col. 9 lines 58-61, the cuttable area is determined to be above the point where the stem is gripped, and the cutting point is selected in this area); and 
controlling an end picking apparatus (picking arm 100, picking head 101) to cut off the stalk of the fruit or the vegetable to be picked, according to the cutting point determined.

Regarding claim 12, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 11, further comprising, before the step of acquiring a fruit image of a fruit or a vegetable to be picked, calling a pre-trained neural network model to identify the fruit image, and determining a type of the fruit or the vegetable to be picked: 
collecting a data set of different types of fruits and vegetables, and building a Mask r-cnn network model by using a deep learning framework (col. 13 lines 30-33, a CNN must be built before it is trained) including Tensorflow and Keras; 
performing a model learning and training on the data set by using a supervised learning method, performing a feature extraction on the data set of different types of fruits and vegetables by using the model trained, and constructing a neural network model for automatically identifying the pulp of a fruit or a vegetable (col. 13 lines 21-44, a CNN is trained to label pixels of a certain fruit, or distinguish image patches that contain the fruit).

Regarding claim 13, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 12, wherein the data set further comprises a plurality of fruit images of different types of fruits and vegetables (col 13 lines 30-33, the different types include at least ripe fruit, unripe fruit, and other objects).

Regarding claim 14, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 11, wherein the step of acquiring a fruit image of a fruit or a vegetable to be picked, calling a pre-trained neural network model to identify the fruit image, and determining a type of the fruit or the vegetable to be picked further comprises: 

extracting a plurality of features from the fruit images preprocessed (col. 32 line 60-col. 33 lines 28, the features extracted include spatial distribution, shape, and color of the fruit), and calling the neural network model to identify the features extracted; and 
determining the type of the fruit or the vegetable to be picked, according to a recognition result (col. 33 lines 54-56, a grade of the fruit is determined).

Regarding claim 15, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 14, wherein the step of preprocessing the fruit images further comprises: performing a noise reduction (col. 15 lines 35-47), a light supplement (col. 15 lines 57-59), and a white balance processing (col. 12 lines 40-63) on the fruit images, to improve a quality of the fruit images.

Regarding claim 16, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 14, wherein the step of extracting a plurality of features from the fruit images preprocessed, and calling a neural network model to identify the features extracted further comprises: 
calling a Mask r-cnn backbone network to extract a feature map of the fruit images pre- processed, and using a regional recommendation network to generate a region proposal for a target (col. 14 lines 12-46); and 
selecting a region of interest in the region proposal, before detecting the region of interest and outputting a recognition result (col. 19 lines 6-15).

Regarding claim 17, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 11, wherein the step of acquiring the type of the fruit or the vegetable to be picked, and determining a cuttable area on a fruit stalk of the fruit or the vegetable to be picked according to the type of the fruit or the vegetable, before locating a cutting point further comprises: 
acquiring the detected type of the fruit or the vegetable to be picked, predicting and selecting the stalks in the fruit images according to the type of the fruit or the vegetable to select a plurality of stalk areas (col. 14 lines 47-64); and 
according to the stalk area selected, a cuttable area on the stalk is determined, and a best cutting point is located (col. 9 lines 58-61).

Regarding claim 18, Robertson discloses the fruit and vegetable picking method based on machine vision according to claim 11, wherein the step of controlling an end picking apparatus to cut off the fruit stalk of the fruit or the vegetable to be picked, according to the cutting point selected further comprises: 
controlling the end picking apparatus to clamp the stalk of the fruit or the vegetable to be picked, according to the cutting point determined; and 
cutting the stalk off after clamping the stalk (col. 9 lines 58-61), and controlling the end picking apparatus to restore an initial state after the stalk is cut (col. 36 lines 10-14).

Regarding claim 19, Robertson discloses a picking device, comprising: a processor (col. 4 lines 63-65) and a storage medium (col. 30 lines 66) communicating with the processor, the storage medium stores a plurality of instructions; the processor follows the instructions stored in the storage medium to 
acquiring a fruit image of a fruit or a vegetable current to be picked (with camera 102, col. 4 lines 63-65), calling a pre-trained neural network model to identify the fruit image (col. 13 lines 30-33), and determining a type of the fruit or the vegetable to be picked (col 4 lines 63-64, a computer vision system determines if a fruit is a target fruit); 
acquiring the type of the fruit or the vegetable to be picked, and determining a cuttable area on a fruit stalk of the fruit or the vegetable to be picked, according to the type of the fruit or the vegetable, before locating a culling point (col. 9 lines 58-61, the cuttable area is determined to be above the point where the stem is gripped, and the cutting point is selected in this area); and 
controlling an end picking apparatus (picking arm 100, picking head 101) to cut off the stalk of the fruit or the vegetable to be picked. according to the cutting point determined.

Regarding claim 20, Robertson discloses a storage medium (col. 30 lines 66), having a plurality of instructions stored, wherein the instructions are able to be loaded and executed by a processor (col. 4 lines 63-65), to implement a plurality of steps of a fruit and vegetable picking method based on machine vision, the steps of the fruit and vegetable picking method based on machine vision comprising: 
acquiring a fruit image of a fruit or a vegetable to be picked (with camera 102, col. 4 lines 63-65), calling a pre-trained neural network model to identify the fruit image (col. 13 lines 30-33), and determining a type of the fruit or the vegetable to be picked (col 4 lines 63-64, a computer vision system determines if a fruit is a target fruit); 
acquiring the type of the fruit or the vegetable to be picked, and determining a cuttable area on a fruit stalk of the fruit or the vegetable to be picked according to the type of the fruit or the vegetable, 
controlling an end picking apparatus (picking arm 100, picking head 101) to cut off the stalk of the fruit or the vegetable to be picked, according to the cutting point determined.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180220589 A1 discusses an autonomous arm controlled with a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671